Title: James Madison to Robert J. Dillon, 23 June 1829
From: Madison, James
To: Dillon, Robert J.


                        
                            
                                Sir
                            
                            
                                
                                     Montpr.
                                
                                 June 23d, 1829
                            
                        
                        
                        Your letter of May 26, having passed on to a Southern post office did not reach me on its return, till
                            yesterday. Its motive & language, entitled it to a kind, however unsatisfactory answer
                        The question you state is too important not to forbid a naked decision, and if
                            no other obstacle existed, the infirm state of my health would not admit a comprehensive & argumentative one.
                        Whether the tendency of our political System, be in the one or in the other of the directions you name, is a
                            problem, which experience alone can finally solve. And the proper discussion of it in the mean time, must embrace a
                            candid review & comparison of the doctrines & proceedings bearing on the question, as they have occurred, on
                            the part of the federal Govt. & of the State Governments. I thank you for the friendly sentiments you have
                            expressed, and tender you my respects & good wishes.
                        
                        
                            
                                J. M
                            
                        
                    